FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

THEODORE MAROPULOS; DONNA             
MAROPULOS; DANIELLE JACOBO;
NATHAN MAROPULOS; ELIZABETH
MAROPULOS; AARON MAROPULOS;
KATHERINE MAROPULOS; SHANNON
MAROPULOS; THOMAS MAROPULOS,               No. 07-55873
              Plaintiffs-Appellees,
               v.                           D.C. No.
                                          CV-04-01171-TJH
COUNTY OF LOS ANGELES; LEE                   OPINION
BACA,
                       Defendants,
              and
STEVE LANKFORD,
            Defendant-Appellant.
                                      
       Appeal from the United States District Court
           for the Central District of California
       Terry J. Hatter, Jr., District Judge, Presiding

                 Argued and Submitted
           March 4, 2009—Pasadena, California

                   Filed March 24, 2009

 Before: Diarmuid F. O’Scannlain, Pamela Ann Rymer, and
          Kim McLane Wardlaw, Circuit Judges.

                    Per Curiam Opinion




                            3757
             MAROPULOS v. COUNTY OF LOS ANGELES             3759




                          COUNSEL

Raymond W. Sakai, Lawrence Beach Allen & Choi, PC,
Glendale, California, for the defendant-appellant.

Dale K. Galipo, Law Offices of Dale K. Galipo, Woodland
Hills, California, for the plaintiffs-appellees.


                          OPINION

PER CURIAM:

   Los Angeles County Sheriff’s Deputy Steve Lankford
appeals the district court’s order denying him qualified immu-
nity on an action under 42 U.S.C. § 1983 brought by the
Maropulos family for violation of their Fourth and Fourteenth
Amendment rights. The Maropuloses claim that Lankford set
fire to their home, then hindered rescue efforts by firefighters.
Lankford argues that the Maropuloses failed to present suffi-
cient evidence to create a triable issue as to proximate cause,
whether he set fire to the Maropuloses’ house, and whether he
knowingly or intentionally lied to firefighters such that his
statements violated any clearly established due process right.
3760         MAROPULOS v. COUNTY OF LOS ANGELES
As such, his appeal raises issues having to do with sufficiency
of the evidence over which we lack jurisdiction. Johnson v.
Jones, 515 U.S. 304, 307, 319-20 (1995). Accordingly, we
dismiss.

   [1] Our jurisdiction to hear an interlocutory appeal from
denial of qualified immunity turns on the basis for denial.
Under Johnson, an order denying qualified immunity on the
ground that a genuine issue of material fact exists is not a
final, immediately appealable order. Id. at 313-20. Unfortu-
nately, we cannot tell for sure on what basis the district court
denied qualified immunity, because it issued a summary order
without explanation. In these circumstances, we must either
try to discern from the record what the likely basis was, or
remand for the district court to explain its reasoning. Id. at
319; see also Behrens v. Pelletier, 516 U.S. 299, 313 (1996).

   [2] In this case, we are satisfied from the arguments made
on appeal and our own examination of the record that the dis-
trict court must have believed there were genuine issues of
material fact that precluded summary judgment on qualified
immunity. However, in the mine run of cases, we cannot
undertake appellate review effectively when forced to guess
what the district court did in order to determine whether we
even have jurisdiction. District courts are much better situated
than we are to sift through submissions of fact in order to
identify those that are genuinely disputed and material, or
alternatively, to isolate those that are not controverted or can
be assumed as true for the purpose of deciding sufficiency to
show a violation of a clearly established right. A clear state-
ment of the basis for a decision by the district court not only
facilitates appellate review, but assists the parties in evaluat-
ing whether to take an appeal in the first place. In this way,
we mutually contribute to “the just, speedy, and inexpensive”
determination of disputes, as Rule 1 of the Federal Rules of
Civil Procedure directs.

   [3] Having experienced similar difficulties in determining
the scope of jurisdiction to hear interlocutory appeals from the
             MAROPULOS v. COUNTY OF LOS ANGELES             3761
denial of qualified immunity, our colleagues on the Third Cir-
cuit now require district courts ruling on summary judgment
motions based on qualified immunity where material facts are
in dispute to specify which facts are in dispute and why they
are material. See Blaylock v. City of Phila., 504 F.3d 405,
409-10 (3d Cir. 2007); Forbes v. Twp. of Lower Merion, 313
F.3d 144, 146, 148-51 (3d Cir. 2002). We embrace the princi-
ple, and encourage all district judges within the circuit to
articulate the basis upon which they deny qualified immunity
and, when it is for reasons of sufficiency of the evidence to
raise genuine issues of fact, to spell out the triable issues and
why they preclude immunity before trial.

  DISMISSED.